Citation Nr: 1620921	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  06-11 095A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney-At-Law


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Coast Guard from February 1974 to February 1979, and with the United States Army from August 1980 to July 1987.  Additionally, he was a member of the Oklahoma Army National Guard (ARNG) from March 1988 to May 2003; during that period, the Veteran was never called to active duty, but did serve short periods of active duty for training (ACDUTRA) totaling two to four weeks a year and inactive duty for training (INACDUTRA) totaling from three to eight weeks a year.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 decision by the Muskogee, Oklahoma, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  

In a March 2015 decision, the Board denied entitlement to service connection for an acquired psychiatric disability.  The Veteran appealed this denial to the Court of Appeals for Veterans Claims (CAVC or the Court), which in September 2015, on the basis of a Joint Motion for Remand, vacated the denial and remanded the matter to the Board for further consideration.  

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA (VVA) and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Following the Court remand, the Veteran submitted a timeline and statement regarding his allegations of in-service psychiatric problems, as well as a January 2016 report of private psychological examination.  The private examiner opined that a mental disorder was first manifested during the Veteran's first period of active duty with the Coast Guard.  In so opining, he cites several notations from service treatment records referring to nervous trouble, depression, excessive worry, and complaint of a near nervous breakdown.  He also relies heavily on the affidavit submitted by the Veteran.

However, the Board notes several contradictions in the characterization of events by the Veteran when compared to contemporaneous records; many of these are highlighted by the October 2013 VA examiner.  Further, although the Veteran now minimizes the impact of childhood traumas on his psyche, he has in the past indicated a larger role in his current problems, and the Board notes that contrary to current assertions, the Veteran at entry to active duty in 1974 reported current or past nervous trouble; this was not explained in clinical findings.

In light of the contradictions of record, and particularly statements about pre-service symptoms, the Board finds that further remand for examination is required.  In particular, the indications of a pre-existing disorder must be investigated; service records refer to such, and even the private examiner referenced the possibility in discussing the VA examination.

A Veteran is presumed to be in sound condition when entering into military service except for conditions noted on the entrance examination or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto, and that the disease or injury was not aggravated by service. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Cotant v. Principi, 17 Vet. App. 116 (2003); VAOPGCPREC 3-2003 (2003).  The Veteran's reference to his symptoms at entry is not sufficient to constitute a notation of current disability.  He must therefore be presumed sound unless the presumption of 38 U.S.C.A. § 1111 is rebutted with clear and unmistakable evidence.  

On remand, a mental disorder examination to analyze the case under the clear and unmistakable evidence standard is required.  Clear and unmistakable evidence means that the evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Vanerson v. West, 12 Vet. App. 254, 258 (1999) (citing definition of "clear and unmistakable error" in Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).  The clear and unmistakable evidence standard is an "onerous" one.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)).  

The question of pre-existence must be resolved, as well as the intertwined questions of aggravation versus in-service onset.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA mental disorders examination.  The claims folder must be reviewed in conjunction with the examination; if the examiner does not have access to the complete electronic file, relevant records must be printed and provided for review.

The examiner must respond to the following inquiries.  Full and complete rationales are required for all opinions expressed are required.

a)  Did an acquired psychiatric disorder clearly and unmistakably exist prior to the Veteran's entry into military service?  The examiner must address the February 1974 report of current/historical nervous trouble as well as other contemporaneous records and the Veteran's lay statements

b) If an acquired psychiatric disorder was present prior to the Veteran's entry into military service, was such clearly and unmistakably NOT aggravated by military service beyond its natural progression?  In other words, was there a chronic increase in disability during service, and if so, 



was such undebatably due to a cause other than service, such as natural progress of the condition?

c)  The examiner must identify all currently diagnosed psychiatric disorders.  For each disorder diagnosed, the examiner must opine as to whether it is at least as likely as not that such was first manifested during active duty, including both the Veteran's first and second periods of active service.  Notations in 1974 (worn out), 1978 (close to breakdown driving a bus), and 1979 (depression, worry, and nervous trouble at separation history), and the Veteran's allegations of being harassed by a supervisor during his second period of service must be addressed.

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




